DELAWARE VIP® TRUST Delaware VIP U.S. Growth Series (the “Series”) Supplement to the Series’ Standard Class and Service Class Summary Prospectus dated April 30, 2014 The following replaces the information in the section entitled “Who manages the Series? – Investment manager”: Investment manager Delaware Management Company, a series of Delaware Management Business Trust Sub-advisor Effective May 1, 2014, Jackson Square Partners, LLC (JSP) is serving as sub-advisor to the Fund under an interim sub-advisory agreement between Delaware Management Company and JSP, pending shareholder approval of a final sub-advisory agreement between the parties. Portfolio managers Title with JSP Start date on the Series Jeffrey S. Van Harte, CFA Chairman, Chief Investment Officer April 2005 Christopher J. Bonavico, CFA Portfolio Manager, Equity Analyst April 2005 Daniel J. Prislin, CFA Portfolio Manager, Equity Analyst April 2005 Christopher M. Ericksen, CFA Portfolio Manager, Equity Analyst April 2005 Investments in the Series are not and will not be deposits with or liabilities of Macquarie Bank Limited ABN 46 and its holding companies, including their subsidiaries or related companies (the "Macquarie Group"), and are subject to investment risk, including possible delays in repayment and loss of income and capital invested. No Macquarie Group company guarantees or will guarantee the performance of the Series, the repayment of capital from the Series, or any particular rate of return. Please keep this Supplement for future reference. This Supplement is dated May 5, 2014.
